Title: To James Madison from Anthony Terry, 12 November 1805 (Abstract)
From: Terry, Anthony
To: Madison, James


          § From Anthony Terry. 12 November 1805, Cádiz. “The order respecting the devolution of the Cargo on board of American Vessels detained by Spanish Privateers & condemn’d, Copy of which had the pleasure to forward you on the 14th. Sepr. last [not found]—Am sorry to inform you that the Government has not as yet made any notification to the Tribunals where it corresponds; as applications have been made here by Sundry Merchants empower’d by the owners of the Cargo, and have obtained no redress, as the Judges say they know nothing of said order; for fear of miscarriage I inclose a third Copy [not found].
          “By the Paragraph on the other side of a Letter received from Mr. Gavino of Gibraltar, you will be informed how the English act with Americans that have W. I. produce on board.”
        